
	
		III
		112th CONGRESS
		1st Session
		S. RES. 136
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative
			 day, April 5), 2011
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize document production in United
		  States v. Douglas D. Hampton (D.D.C.).
	
	
		Whereas, in the case of United States v. Douglas D.
			 Hampton, Crim. No. 11–085 (D.D.C.), pending in the United States District Court
			 for the District of Columbia, documents that have been produced to the United
			 States Department of Justice by offices of the Senate in earlier related
			 proceedings may be needed for use in this proceeding;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possesion but by
			 permission of the Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That records that have been produced
			 by offices of the Senate in connection with investigation by the Department of
			 Justice are authorized to be used in the case of United States v. Douglas D.
			 Hampton and any related proceedings.
		
